
	
		II
		112th CONGRESS
		1st Session
		S. 1588
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Webb (for himself,
			 Mr. Boozman, Mr. Crapo, Mr.
			 Johanns, Mr. Grassley,
			 Mr. Coburn, Mr.
			 Tester, and Mr. Cochran)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To protect the right of individuals to bear arms at water
		  resources development projects administered by the Secretary of the Army, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Recreational Land Self-Defense Act
			 of 2011.
		2.Protecting
			 Americans from violent crime
			(a)FindingsCongress
			 finds that—
				(1)the Second
			 Amendment of the Constitution provides that the right of the people to
			 keep and bear arms shall not be infringed;
				(2)section 327.13 of
			 title 36, Code of Federal Regulations provides that, except in special
			 circumstances, possession of loaded firearms, ammunition, loaded
			 projectile firing devices, bows and arrows, crossbows, or other weapons is
			 prohibited at water resources development projects administered by the
			 Secretary of the Army;
				(3)the regulations
			 described in paragraph (2) prevent individuals complying with Federal and State
			 laws from exercising the Second Amendment rights of the individuals while at
			 the water resources development projects; and
				(4)Federal laws
			 should make it clear that the Second Amendment rights of an individual at a
			 water resources development project should not be infringed.
				(b)Protecting the
			 Right of Individuals To Bear Arms at Water Resources Development
			 ProjectsThe Secretary of the Army shall not promulgate or
			 enforce any regulation that prohibits an individual from possessing a firearm,
			 including an assembled or functional firearm, at a water resources development
			 project covered under part 327 of title 36, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), if—
				(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of
			 the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
				
